department of the treasury internal_revenue_service washington d c chief_counsel number info release date u i l date cc tege eoeg et1 genin-141985-02 this letter is in response to your inquiry seeking general information regarding business_expenses incurred when applying the traveling away from home standard you seek clarification whether taxable events occur under certain conditions regarding mileage and a substantially longer work day you ask whether the internal_revenue_service has established a minimum mileage standard to meet the away from general area of tax_home test and a minimum hour test to meet the substantially longer than an ordinary day’s work test set forth on page of publication travel entertainment gift and car expenses the answer is no and this answer precludes us from addressing the four examples you presented whether the business_expenses incurred will be treated as deductible travel_expenses under each of the examples presented will depend on the irs’s determination that the tax_home requirement is satisfied there is an accountable_plan the temporary assignment of the employee is expected to last less than one year the employee has submitted information substantiating that the expenses for meals_and_lodging are ordinary and necessary expenses and the employee requires substantial sleep rest to meet the demands of the job the facts presented in example sec_1 and do not clearly establish a need for substantial sleep or rest for the employee to perform the job the facts presented in example sec_2 and do not clearly show that the employee is away from the general area of the tax_home any determination by the service that a business_expense is a deductible travel expense under code sec_162 must be made in accordance with the general requirements in the applicable code sections and other guidance issued by the service what follows is a general overview of applicable code sections and other genin-141985-02 relevant guidance to assist you in considering whether certain travel_expenses are deductible code sec_162 provides that a deduction shall be allowed for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including for travel_expenses which generally includes amounts for meals_and_lodging while away from home in the pursuit of a trade_or_business code sec_62 allows a deduction from gross_income for amounts deductible under certain code provisions including code sec_162 for expenses paid_or_incurred by a taxpayer in_connection_with_the_performance_of_services as an employee under a reimbursement plan or other expense allowance arrangement with an employer income_tax regulations sec_1_62-2 provides that amounts treated as paid under an accountable_plan are excluded from the employee’s gross_income are not reported as wages or other compensation on the employee’s w-2 and are exempt from the withholding and payment of employment_taxes federal_insurance_contributions_act fica federal_unemployment_tax_act futa railroad_retirement_tax_act rrta railroad unemployment repayment tax rurt and income_tax revrul_93_86 1993-2-c b provides the general rules for deducting travel_expenses when an employee is temporarily away from home revrul_93_86 provides that for travel_expenses to be deductible under code sec_162 they must satisfy the following three conditions they must be ordinary and necessary they must be incurred while away from home and they must be incurred in pursuit of a trade_or_business see 326_us_465 generally the away from home standard is construed to exclude all trips requiring neither sleep nor rest regardless of how many cities a given trip may have touched how many miles it may have covered or how many hours it may have consumed see commissioner v bagley f 2d 1st cir this construction of the sleep_or_rest_rule allows for the ease and certainty of application and provides for substantial fairness of the sleep and rest rule by placing one-day travelers on a similar tax footing rather than discriminating against intracity travelers and commuters see 389_us_299 in 286_f2d_333 5th cir the court found that if the nature of the employee’s employment is such that when the employee is away from home during the rest time it is reasonable for him to need and obtain sleep or rest in order to meet the exigencies of his employment or the business demands of his employment the employees expenditures_for purposes of obtaining sleep or rest are deductible travel_expenses under code sec_162 the court in williams stated that hours was in fact substantially longer than an ordinary workday and that it was reasonable for the taxpayer to sleep during a layover in order to carry out his work assignment the service agreed to follow the williams decision in revrul_75_170 1975_1_cb_60 in genin-141985-02 addition to acquiescing to the williams standard the service stated that the sleep and rest period must be of such duration or nature that the taxpayer cannot reasonably be expected to complete his round trip without being released from duty or otherwise stopping with their employer’s tacit or expressed concurrence the performance of their regular duties for sufficient time to obtain substantial sleep or rest this letter provides general information only it describes well-established interpretations or principles of tax law without applying them to a specific set of acts it is advisory only and has no binding effect with the service this letter is intended only to provide you with general guidance for determining how to comply with applicable law under the freedom_of_information_act we will make this letter available to the public after we delete names addresses and other identifying information i hope this information is helpful if we can be of further assistance in this matter please call sincerely will e mcleod chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities
